DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/811855 ("the instant application"), was filed March 6, 2020 2020.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
 The instant application is a reissue application of U.S. Patent No. 9,907,536 (“the ‘536 Patent”). The ‘536 Patent was filed as application 14/749,795 (“the ‘795 application”), on June 25, 2015.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘536 patent.  Also based upon the Examiner's independent review of the ‘536 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘536 patent before the Office. 
	This action is being issued following Applicant’s response of 1/28/2022, which included: 1) claim amendments 2) arguments and 3) a new reissue declaration.  

II. CLAIM STATUS
The ‘536 Patent issued with claim 1-23 (“Patented Claim”).  The preliminary amendment of 3/6/2020 adds claims 24-41. The amendment of 1/28/2022 cancelled claims 1-23 and 41.   As of the date of this Office Action, the status of the claims is:
a. Claims 24-40 are pending (“Pending Claims”).
b. As a result of this office action, claims 24-40 are examined on the merits below.

III. AMENDMENT OF 1/28/2022
The amendment filed 1/28/2022 has been entered and considered. 

IV. PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘536 Patent, the Examiner finds that
the ‘536 patent is a continuation of US Application 13/509982, which is a national stage entry of PCT/CA2011/050693, filed November 8, 2012, which claims priority to US Provisional Application 61/411,225, filed November 8, 2010.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent sections of 35 USC 102, 103, and 112 apply.  

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,907,536 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

VI. REISSUE DECLARATION

	The Examiner notes that no intent to broaden has been shown.
The declaration filed 1/28/2022 is improper.  Specifically, the declaration states that the error was Applicant claiming less than it had a right to claim.  Claiming less than one had a right to claim means that the claims were too narrow and are being broadened.  However, the correction being put forward is that Applicant is adding narrower claims.  As such, the declaration and the error statement are inconsistent.  Applicant should submit a new declaration stating that the error was claiming more than Applicant has a right to claim. 
Claims 24-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
 
VII. ART REJECTIONS

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.









REJECTIONS BASED ON CHEN

Claims 24-32, 34, 36, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al US PG PUB 2011/0098572 in view of St Jude WO 2010/065786 and Light Lab WO 2006/037001

As to claim 24, Chen shows a combined IVUS and OCT catheter system where the IVUS is used to locate the area of interest and once the area of interest is located, a medium displacement operation is triggered and a OCT scan is performed (see paragraphs [0019]-[0020] and [0040]-[0042]).  As such, Chen teaches a method for directing a displacement operation that includes obtaining a first set of images using ultrasound.  Chen states in paragraph [0039] for example, that the catheter probe is translated linearly.  It does not specifically state that the ultrasonic images are obtained while the catheter is being translated.  St Jude teaches in paragraph [0048], that when using IVUS in an intravascular setting to find an area of interest, it is known to pull back the catheter and obtain images during the pull-back operation.  The images then are correlated to position.  As such, it would have been obvious to modify Chen to use the specifics of IVUS imaging taught by St. Jude, as it is merely the use of a well-known technique for providing the images taught by Chen.  As such, the combination has the first three steps of claim 24.  Once the area of interest is identified, Chen teaches directing a medium displacement operation, i.e. flushing, and performing a medical procedure, i.e. obtaining an OCT image.  The OCT image is obtained during a translation, i.e. rotation, of the probe (see paragraph [0101], for example).  The medium displacement operation is not controlled based on image quality, as required by the claims.  However, Light Lab teaches an alternative OCT imaging technique where a balloon is inflated to occlude blood flow to improve the field of view for OCT imaging.  The inflation of the balloon is changed based on image quality (see paragraph [0056]-[0058]).  As such, it would have been obvious to modify the combination above to use such an occluding 
Claim 25 is rejected in that the region being imaged by Chen is a sector of the vessel.  
Claim 26 is rejected in that the first imaging modality is IVUS and the second modality is OCT.  
Claim 27 is rejected in that the medium displacement is the volume of inflation of the balloon.  
Claim 28 is rejected in that the medium displacement operation is controlled to minimize distorting the blood vessels (see paragraph [0056]).  
Claim 29 is rejected in that by also ensuring image quality, the total time of measurement is minimized and therefore the time of a displacement operation is minimized. 
Claim 30 is rejected in that in paragraph [0056], Light lab compares a metric to a predetermined criteria to determine image quality.  
As to claim 31, when low image quality is found and the balloon is being inflated, the rotation of the catheter is stopped, as no images are being obtained.  
Claim 32 is rejected in that the displaceable medium is blood.  
Claim 34 is rejected in that Light lab monitors the pressure of the displaceable medium.  See paragraph [0057].
	Claim 36 is rejected in that the IVUS images are processed in 3D. 
	As to claim 40, the region of interest includes plaque and vascular lesions.  

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of St Jude and Light Lab, as applied to claims 24-32, 34, 36, and 40 above, further in view of Cornova WO 2009/089372.

.  

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of St Jude and Light Lab, as applied to claims 24-32, 34, 36, and 40 above, further in view of Addis US PGPUB 2004/0133157.

The combination does not warn the operator or send a control parameter to a monitor when the parameter is outside a predetermined range.  However, Addis teaches in paragraph [0007], for example, monitoring pressure of an occlusive balloon terminating inflation when the pressure exceeds a limit, to prevent overinflation and injury.  As such, it would have been obvious to modify the combination to include such a pressure monitoring scheme, to prevent injury to the patient.  

Claims 37, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of St Jude and Light Lab, as applied to claims 24-32, 34, 36, and 40 above, further in view of Hanlin et al US PGPUB 2010/0198081.

As to claim 37, the combination does not state how the image is processed to identify plaque.  However, Hanlin teaches in paragraph [0101], using IVUS to identify plaque by comparing the image to known images.  As such, it would have been obvious to modify the combination to use such a comparison, as it is merely the use of a known processing technique in the art
As to claim 38, the known features are tissue types or normal anatomical features.  
As to claim 39, the combination determines tissue type.  




VIII. RESPONSE TO ARGUMENTS

	Applicant has asserted that newly submitted reissue declaration is sufficient because it states that Applicant did not fully appreciate the scope of the invention, as set forth in MPEP 1402.1.  Here, Applicant still states that the error is claiming less than it had a right to claim, arguing that Applicant’s position is that less subject matter was claimed than Applicant had a right to.  Be that as it may, when Applicant states that the error is in claiming less than it had a right to, in a reissue declaration, it refers to the coverage of the claims.  A broader claim covers more subject matter than a narrow claim.  The declaration must be corrected to remove reference to claiming less than Applicant had a right to claim and to explain that Applicant failed to provide narrow enough claims.
	Applicant has further asserted that the prior art does not obtain the second set of images during a second translation operation because Light lab obtains images in a static configuration.  However, as the Examiner noted above, in some circumstances, the OCT images in Chen are obtained while rotating the probe (see paragraph [101]).  Hence, the combination teaches determining OCT images during a second translation operation, i.e. rotation.  If Applicant amended the claim to recite determining the second images… during a linear translation operation, or use similar language, it would overcome the rejection of record.  
	Applicant has argued that the claims require the assessment of image quality by processing an intraluminal region, while Light Lab assesses the vessel wall.  The Examiner notes that the Light Lab images a region of interest 52, which includes plaque (see paragraph [0048]).  Plaque grows on the interior of the vessel wall and extends into the lumen.  As such, plaque is in 


X. CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992